Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 08/09/2022.
Claims 1, 3-8 have been amended.
Claims 1-15 are pending in the instant application.
Claims 11-15 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,952,984 in view of ZHENG et al (Preparation of Tretinoin Liposome by Calcium Acetate Gradient Method. China Pharmacy, 17(8): 2006 pg. 579-581).
The patent recites an all-trans retinoic acid injectable formulation, comprising all-trans retinoic acid and solubilizer wherein the solubilizer is consisting of phospholipid, cholesterol and pegylated phospholipid, wherein the phospholipid is selected from any one or a combination more than one of the group of EPC, HSPC and DPPC; and wherein a mass ratio of the lipid to the all-trans retinoic acid is (20-80):1 (see claim 1), wherein the all-trans retinoic acid injectable formulation is an emulsion for injection (see claim 3), which reads on liposome (see specification), wherein a concentration of the all-trans retinoic acid is greater than or equal to 0.1 mg/mL (see claim 4). 
The patent does not recite using calcium acetate at pH range from 7.0-11.0; however, the patent discloses using calcium acetate buffer solution (pH 9.0) to make the liposome.
Additionally, ZHENG teaches the prior art had known of making tretinoin liposome using calcium acetate gradient method (see title), wherein a 120 mmol/L calcium acetate solution was used at pH 7.3 (see pg. 6) and resulted in the highest encapsulation efficiency and good stability (see pg. 9).  Note, tretinoin is also known as all-trans retinoic acid (ATRA).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a calcium acetate gradient method of making the liposome, which would result in using calcium acetate at pH range from 7.0-11.0. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because calcium acetate gradient method was known in the prior art to make liposomes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) 103 as being unpatentable over KAN et al (US 2002/0058060) in view of ZHENG et al (Preparation of Tretinoin Liposome by Calcium Acetate Gradient Method. China Pharmacy, 17(8): 2006 pg. 579-581).
KAN teaches a liposome composition for incorporating large amounts of hydrophobic substances (see title) comprising of: all-trans retinoic acid and a liposome containing: hydrogenated soy phosphatidyl choline, which reads on HSPC, cholesterol, which reads on CHOL, and PEG-DSPE, which reads on DSPE-PEG and pegylated phospholipid (see [0037]). Additional disclosures include: 33% ATRA/lipid ratio (see [0037]); concentration of 1.9 mg/ml (see [0037]); diameter of about 160 nm (see [0037]).
KAN does not teach using calcium acetate at pH ranging from 7.0-11.0.
ZHENG teaches the prior art had known of making tretinoin liposome using a calcium acetate gradient method (see title), wherein a 120 mmol/L calcium acetate solution was used at pH 7.3 (see pg. 6) and resulted in the highest encapsulation efficiency and good stability (see pg. 9).  Note, tretinoin is also known as all-trans retinoic acid (ATRA). Note, calcium acetate gradient method is well-known for drug loading into liposomes.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a calcium acetate gradient method of making the liposome, which would result in using calcium acetate at pH range from 7.0-11.0. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because calcium acetate gradient method was known in the prior art to make liposomes.
The references do not specifically teach adding the ingredients in the exact range of ratio amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as forming a stable liposome; dosage strength.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) 103 as being unpatentable over KAN et al (US 2002/0058060) in view of ZHENG et al (Preparation of Tretinoin Liposome by Calcium Acetate Gradient Method. China Pharmacy, 17(8): 2006 pg. 579-581 and MCCORMACK et al (Entrapment of Cyclodextrin-Drug Complexes into Liposomes: Potential Advantages in Drug Delivery. Journal of Drug Targeting. Vol 2, Issue 5 (1994), pg. 449-454).
As discussed above, the KAN in view of ZHENG teaches Applicant’s invention.
KAN and ZHENG do not teach using a solubilizing molecule, such as hydroxy-B-cyclodextrin. 
MCCORMACK teaches the prior art had known of using cyclodextrin, such as hydroxy-B-cyclodextrin, with insoluble drugs, such as retinoic acid, to increase drug to lipid mass ratio to levels above conventional drug incorporation (see abstract).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a solubilizing molecule, such as hydroxy-B-cyclodextrin. The person of ordinary skill in the art would have been motivated to make those modifications, because in would increase the amount of drug load, and reasonably would have expected success because cyclodextrin has been used in the prior art with retinoic acid.
The references do not specifically teach adding the ingredients in the exact range of ratio amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as forming a stable liposome; dosage strength, solubilization of retinoic acid.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618